COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 DAVID ORDONEZ, Individually and                §
 d/b/a/ O. D. MECHANICAL,                                       No. 08-13-00300-CV
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                          County Court at Law No. 2
                                                §
 MIGUEL SOLORIO,                                              of Dallas County, Texas
                                                §
                  Appellee.                                    (TC#CC-11-06563-B)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s

judgment is affirmed as to liability and actual damages for Appellee under his conversion,

negligent misrepresentation, and DTPA causes of action. The trial court’s judgment holding that

Appellant take nothing on his breach of contract counterclaim is also affirmed.

       We reverse the judgment on Appellee’s claim for additional damages under the DTPA

and that Appellant take nothing on his fraudulent inducement counterclaim and remand those

claims for trial. We also reverse and remand for trial Appellee’s claim for breach of contract,

including any awards of actual damages and attorney’s fees, to the extent those damages or fees

were awarded solely based on that cause of action.

       We further order that Appellant and Appellee each pay one-half (1/2) the costs of this
appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF OCTOBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before Rodriguez, J., Hughes, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment




                                                2